PER CURIAM.
This case involves a question of Pennsylvania decisions and of bankruptcy procedure. Both are fully discussed in the opinion below, which was delivered by Judge McPherson, a member of this court, but sitting by special assignment in this case in the District Court. 203 Fed. 585. Regarding that decision as expressive of the views also reached by this court after a full argument of the case and careful subsequent consideration, we avoid needless repetition by adopting such opinion as the opinion of this court, and affirming the decree entered in pursuance .thereof.